Title: To Benjamin Franklin from Gérard, 25 February 1778
From: Gérard, Conrad-Alexandre
To: Franklin, Benjamin


Monsieur,
A Versailles le 25. fevr. 1778
J’ai l’honneur de vous renvoyer les pieces que vous avez eu la bonté de me communiquer et je vous prie d’en recevoir mes Remercimens.
Le jugement que vous portez, Monsieur, sur le pretendu coup d’Etat que le Lord North a si pompeusement annoncé, paroit confirmé par l’opinion publique qui prevaut même en Angleterre, où les fonds sont tombés depuis cette Epoque. Je suis avec la consideration la plus respectueuse Monsieur, Votre très humble et très Obeissant serviteur (signé)
Gerard.
M. Franklin.